UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A-1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 1, 2011 PSM Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 333-151807 90-0332127 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1112 N. Main Street, Roswell, NM 88201 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(575) 624-4170 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 9.01 Financial Statements and Exhibits On October 13, 2011, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Iowa Mortgage Professionals, Inc., an Iowa corporation (“IMP”), the closing of which was effective November 1, 2011.At the closing, IMP merged into United Community Mortgage Corporation (“UCMC”) a wholly-owned subsidiary of PrimeSource Mortgage, Inc.,which is our wholly-owned subsidiary.In connection with the closing of the Merger Agreement, we issued 1,285,714 shares of our common stock to Randal Stevens, the sole shareholder of IMP, in exchange for all of the outstanding shares of IMP. A report on Form 8-K disclosing the transaction was filed with the Commission on November 2, 2011 containing audited financial statements of IMP for the years ended December 31, 2010 and 2009. The following unaudited financial statements of IMP and pro-forma financial information required pursuant to this item for this transaction are included with this amended report. (A) Financial statements of business acquired Iowa Mortgage Professionals, Inc. Balance Sheet at September 30, 2011 (Unaudited) and December 31, 2010 Statements of Operations for the nine months ended September 30, 2011 and 2010 (Unaudited) Statement of Shareholder's Equity for the nine months ended September 30, 2011 (Unaudited) Statements of Cash Flows for the nine months ended September 30, 2011 and 2010(Unaudited) Notes to Financial Statements (Unaudited) (B) Pro-forma financial information (page 4) Pro-forma financial information required by this item is included in this amended report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. PSM Holdings, Inc. Date:January 12, 2012 By: /s/ Ron Hanna Ron Hanna, President 2 (A) FINANCIAL STATEMENTS OF BUSINESS ACQUIRED IOWA MORTGAGE PROFESSIONALS, INC. FINANCIAL STATEMENTS TABLE OF CONTENTS Page Accountant's Compilation Report F-1 Financial Statements: Balance Sheet at September 30, 2011 (Unaudited) and December 31, 2010 F-2 Statements of Operations for the nine months ended September 30, 2011 and 2010 (Unaudited) F-3 Statement of Shareholder's Equity for the nine months ended September 30, 2011 (Unaudited) F-4 Statements of Cash Flows for the nine months ended September 30, 2011 and 2010(Unaudited) F-5 Notes to Financial Statements (Unaudited) F-6 - F-7 3 ALICIA SHAUL, CPA, PLC CERTIFIED PUBLIC ACCOUNTANT 2700 Westown Pkwy., Ste. 220 Phone: (515) 979-1155 West Des Moines, IA 50266Fax:(515) 953-5448 Email: alicia@ashaulcpa.com ACCOUNTANT'S COMPILATION REPORT To the Board of Directors and Stockholder Iowa Mortgage Professionals, Inc. West Des Moines, Iowa 50266 I have compiled the accompanying balance sheet of Iowa Mortgage Professionals, Inc. (an S corporation) as of September 30, 2011, the relatedstatements of operationsand the statements of cash flows for the nine month periods ended September 30, 2011 and 2010, and the statement of changes instockholder's equity for the nine month period ended September 30, 2011. I have not audited or reviewed the accompanying financial statements and, accordingly, do not express an opinion or provide any assurance about whether the financial statements are in accordance with accounting principles generally accepted in the United States of America. Management is responsible for the preparation and fair presentation of the financial statements in accordance with accounting principles generally accepted in the United States of America and for designing, implementing, and maintaining internal control relevant to the preparation and fair presentation of the financial statements. My responsibility is to conduct the compilation in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. The objective of a compilation is to assist management in presenting financial information in the form of financial statements without undertaking to obtain or provide any assurance that there are no material modifications that should be made to the financial statements. The financial statements for the year ended December 31, 2010 were audited by Roth& Company, P.C. and they expressed an unqualified opinion on them in theirreport dated March 29, 2011, but they have not performed any auditing procedures since that date. /s/ Alicia Shaul, CPA PLC Alicia Shaul, CPA PLC December 23, 2011 The CPA. Never Underestimate The Value. F-1 IOWA MORTGAGE PROFESSIONALS, INC. BALANCE SHEET September 30, 2011 (UNAUDITED) December 31, 2010 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Loans held for sale Other current assets Total Current Assets Property and Equipment Leasehold improvements Office equipment, furniture and fixtures Vehicles - Total cost Less accumulated depreciation ) ) Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Operating line of credit - Current portion oflong term debt Warehouse lines of credit Total Current Liabilities Long term debt, net of current portion - Total Liabilities Stockholder's Equity Common Stock, $1 stated value; 100,000 shares authorized; 500 shares issued and outstanding Additional paid-in capital Retained earnings Total Stockholder's Equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See accompanying notes and accountant's compilation report. F-2 IOWA MORTGAGE PROFESSIONALS, INC. STATEMENTS OF OPERATIONS (UNAUDITED) For the nine month periods ended September 30, REVENUES Fee income $ $ Other 32 Total Revenues EXPENSES Personnel Other general and administrative Loan origination processing Occupancy Depreciation Interest Loss on disposals of property - Total Expenses NET INCOME $ $ See accompanying notes and accountant's compilation report. F-3 IOWA MORTGAGE PROFESSIONAL, INC. STATEMENT OF CHANGES IN STOCKHOLDER'S EQUITY (UNAUDITED) Common Stock Additional Paid-in Capital Retained Earnings Total Balance - December 31, 2010 $ Net income - - Distributions - - ) ) Balance - September 30, 2011 $ See accompanying notes and accountant's compilation report. F-4 IOWA MORTGAGE PROFESSIONALS, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine month periods ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Net loss on disposals of property - Decrease in operating assets: Receivables Loans held for sale Other current assets (Decrease) increase in operating liabilities: Accounts payable and accrued liabilities ) Warehouse lines of credit ) ) Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property ) ) Proceeds from the sale of property - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in operating line of credit ) ) Proceeds of long-term debt - Principal payments on long-term debt ) ) Distributions ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid for interest $ $ See accompanying notes and accountant's compilation report. F-5 IOWA MORTGAGE PROFESSIONALS, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1. Description of Business and Summary of Significant Accounting Policies Description of Business — Iowa Mortgage Professionals, Inc. (the "Company") is a mortgage banker that operates in the state of Iowa, and is regulated by the Iowa Division of Banking. The Company receives fees from investing financial institutions for brokering and loan origination processing. In 2010, the Company began mortgage banking operations. Certain loans for which the Company has provided loan origination processing services are initially funded and held by the Company for a short period of time before they are sold without recourse, and servicing released to investing financial institutions. Concentrations of Credit Risk — Financial instruments that potentially subject the Company to significant concentrations of credit risk consists principally of cash and cash equivalents. The Company places its cash and cash equivalents at well-capitalized financial institutions. The carrying amount of cash and cash equivalents may, at times, exceed federally insured limits. Cash and Cash Equivalents — For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents. Accounts Receivable — Accounts receivable are carried at the amount due the Company less an estimate for doubtful receivables. Management determines the allowance for doubtful accounts by regularly evaluating individual customer receivables and considering a customer's financial condition, credit history, and current economic conditions. Accounts receivable are written off when deemed uncollectible. Management determined that no allowance for doubtful accounts was necessary as of September 30, 2011 and December 31, 2010. Loans Held for Sale and Derivative Financial Instruments — Mortgage loans originated and intended for sale to investing financial institutions are carried at the lower of cost or estimated fair value in aggregate. Estimated fair value is determined using Level 2 inputs under the fair value hierarchy accounting standards. Level 2 valuations are based upon quoted prices for similar instruments in active markets. An estimate of fair value is obtained from prospective buyer bid prices based on the terms of the loans held. Net unrealized losses, if any, are recognized through a valuation allowance by charges to income. As of September 30, 2011 and December 31, 2010, estimated fair value is not below cost. The Company enters into interest rate lock commitments with prospective borrowers and mitigates interest rate risk by entering into "best efforts" forward sales agreements with investing financial institutions. Rate lock commitments and forward sales agreements are considered to be derivatives. The Company records the estimated fair values of the interest rate lock commitments and forward sales agreements on its balance sheet in either other assets or other liabilities. Changes in the fair values of these derivative instruments are recorded in fee income. Property and Equipment and Depreciation — Property and equipmentis recorded at cost. Depreciation is provided using straight line depreciation over estimated useful lives that range from three to ten years. Fee Income and Expense Recognition — Fee income and related expense on brokered loans is recognized when a mortgage loan is closed. Premiums earned and related expense from the sale of loans to investing financial institutions is recognized when the loans are sold. The Company pays its loan brokers a percentage of the fee income earned on loans brokered and a percentage of the net premiums earned on loans funded and subsequently sold. Fee income in the accompanying statements of income includes fees for brokering and loan origination processing, and the net premiums on loans funded and subsequently sold. Net premiums include interest earned on loans held for sale, interest expense on warehouse lines of credit borrowings, and the premium on the sale of loans. Advertising Costs — The Company expenses advertising costs at the initial placement of the advertising. Income Taxes — The Company and its shareholder have elected to be taxed under the provisions of Subchapter S of the Internal Revenue Code. The stockholder of the Company includes taxable income of the Company in the stockholder's individual income tax returns, and the Company generally is not subject to tax. Accordingly, no provision for income taxes has been made in the financial statements. Management assesses the Company's income tax positions based upon an evaluation of the facts, circumstances and information available at the reporting dates. The Company's income tax returns for the years 2008 — 2010 are open for examination by applicable taxing authorities. Use of Estimates — The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts recorded in the financial statements and accompanying notes. Actual results could differ from those estimates. Subsequent Events — In the normal course of preparing the Company's financial statements, management reviews events that occur after the balance sheet date for potential recognition or disclosure in the financial statements. On October 13, 2011, the Company entered into an Agreement and Plan of Merger between and among United Community Mortgage Corporation, a New Jersey corporation and wholly owned subsidiary of PrimeSource Mortgage, Inc., a Texas corporation, and its parent company, PSM Holdings, Inc., a Nevada corporation, to become effective on November 1, 2011. F-6 Note 2. Debt Operating Line of Credit — The Company was an unsecured line of credit with American Express. Generally, minimum monthly payments are required. At September 30, 2011 and December 31, 2010, the Company had outstanding credit line advance balances of $0 and $3,839, respectively. Warehouse Lines of Credit — At September 30, 2011, the Company had a $1,200,000 warehouse line of credit with a financial institution. The line of credit requires repayment of amounts advanced within thirty days. Interest at 0.5% over the prime rate with a floor of 5.0% is payable monthly through the maturity date of September 1, 2012 and the rate was 5% at September 30, 2011. The company had $216,656 of outstanding borrowings under the line of credit at September 30, 2011 and $0 at December 31, 2010. The line of credit is collateralized by substantially all assets of the Company. The credit agreement contains, among other things, certain restrictive covenants including the maintenance of financial ratios, and other financial and operational matters. At September 30, 2011 the Company had a $1,000,000 warehouse line of credit with a financial institution that allows the Company to borrow in excess of the original amount of the line to temporarily increase borrowing capacity for mortgage loan closings. Interest is at a fixed rate of 5.125%, and principal and interest outstanding is due at maturity on December 31, 2011. At September 30, 2011 and December 31, 2010, the Company had $564,715 and $1,659,548, respectively, of outstanding borrowings under the line of credit. The line of credit is collateralized by substantially all assets of the Company. The credit agreement contains, among other things, certain restrictive covenants for financial and operational matters. Long-Term Debt — At September 30, 2011, the Company had a term note payable to a financial institution that required monthly payments of $370 which includes interest at 6.74% with a final payment due March 25, 2013. However, the note was paid in full in October 2011. The note was secured by a vehicle. Note 3. Operating Leases The Company leases office space under operating lease agreements expiring in October 2012. Rent expense for the periods ended September 30, 2011 and December 31, 2010 was $53,774 and $46,886, respectively. At September 30, 2011, approximate future minimum required lease payments under the operating leases are as follows: 2011 - $17,147 and 2012 - $57,155. Note 4. Derivatives The following summarizes the Company's interest rate lock commitments and forward loan sales agreements as of September 30, 2011 and December 31, 2010. 9/30/2011 12/31/2010 Interest rate lock commitments $ $ Forward loan sales agreements $ $ The estimated fair value of the interest rate lock commitments and forward loan sales agreements approximate the above notional contractual amounts. Accordingly, there were no fair value adjustments recorded in the accompanying balance sheets as of September 30, 2011 or December 31, 2010. Note 5. Current Vulnerability Due to Certain Concentrations The Company's operations are concentrated in the single family real estate market. In addition, the Company operates in a heavily regulated environment. The operations of the Company are subject to the administrative directives, rules and regulations of federal, state, and local regulatory agencies. Such administrative directives, rules and regulations are subject to change by an Act of Congress or mandated administrative change. Such changes may occur with little notice or inadequate funding to pay for the related cost, including the additional administrative burden, to comply with a change. F-7 (B) PRO-FORMA FINANCIAL INFORMATION PSM HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED PRO-FORMA FINANCIAL INFORMATION The following presents our unaudited pro-forma financial information. The pro-forma adjustments to the balance sheet give effect to the acquisition of Iowa Mortgage Professionals, Inc. as if the transaction occurred on September 30, 2011. The pro-forma adjustments to the statements of operations give effect to the business acquisition of Iowa Mortgage Professionals, Inc., as if the acquisition had occurred on July 1, 2011. The pro-forma adjustments are based upon available information and certain assumptions that we believe are reasonable. The unaudited pro-forma financial information is for informational purposes only, and does not purport to present what our results would actually have been had this transaction actually occurred on the date presented or to project our results of operations or financial position for any future period. The information set forth below should be read together with the significant notes and assumptions to the pro-forma statements,unaudited financial statements of PSM Holdings, Inc. for the three months ended September 30, 2011, including the notes thereto,PSM Holdings, Inc. Annual Report on Form 10-K for the fiscal year ended June 30, 2011, audited financial statements of Iowa Mortgage Professionals,
